Citation Nr: 1606386	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for heart disease.
 
2.  Entitlement to a compensable initial rating for a bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Bridgid D. Houbeck, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1971 to December 1972.
 
This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted entitlement to service connection and a noncompensable rating for bilateral hearing loss, and which denied entitlement to service connection for atherosclerotic coronary disease (heart disease) and hypertension.  
 
In July 2013, the Board remanded this case for further development.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The June 2013 Board remand directed that the Veteran be provided with a VA cardiology examination to determine the nature and etiology of this disorder.  At that time, the Board noted the Veteran's complaints of chest pain recorded in a January 1971 disease and allergy questionnaire.  The August 2013 VA cardiology examination does not reflect consideration of this incident or the Veteran's contention that his heart symptoms began in service.  See June 2007 claim.  The United States Court of Appeals for Veterans Claims has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the remand directives were not substantially completed, and the case must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the etiology of his heart disease.
 
Additionally, the representative argued that the August 2013 VA audiology examination did not accurately reflect the Veteran's current level of hearing impairment because it was several years old.  See January 2016 brief.  The Board accepts this as an implicit claim of worsening hearing loss symptoms.  Therefore a new VA examination addressing the current severity of this condition is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed heart disease.  The claims file, including all VBMS and Virtual VA records, as well as a copy of this remand, should be reviewed by the examiner and such review should be noted in the examination report.
 
The examiner is to diagnose all heart disorders.  Thereafter, the examiner must opine whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed heart disorder had its onset in service or is otherwise etiologically related to military service.
 
A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  The examiner must discuss the Veteran's contentions that his heart symptoms first began during his military service and his complaints of chest pain noted in the January 1971 disease and allergy questionnaire.
 
If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.
 
2.  The RO/AMC should also schedule the appellant for a VA audiology examination in order to determine the nature and extent of his bilateral hearing loss.  The claims file, including all VBMS and Virtual VA records, as well as a copy of this remand, should be reviewed by the examiner and such review should be noted in the examination report. All necessary testing should be conducted.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.
 
3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

